PER CURIAM.
The order, as amended upon this appeal, will provide that the actual expenses incurred by one of the attorneys for the plaintiffs in attending the examinations before the commissioners of the witnesses produced on behalf of the defendant are to be paid by the defendant, and also a per diem allowance, not exceeding $20, for the time such attorney is necessarily absent from home, attending such examinations. Said expenses and allowance are to be taxed before a Justice of the Supreme Court on three days’ notice. The payment thereof is to be made within 10 days after said taxation. The defendant is to deposit, as designated in the order, a sufficient sum, stated therein, to cover the expenses and allowance to such attorney, or to give satisfactory security therefor, within 10 days after service of a copy of the order, together with notice of entry thereof. In lieu of the examination of said witnesses by open commission, the defendant, at her election, made within 20 days thereof, may examine said witnesses on written interrogatories to be annexed to the commissions to be issued, conforming to the practice prescribed in such cases.
The form of the order, and amount and manner of the deposit to be made, or the security to be.given, to be settled by and before Mr. Justice SPRING on two days’ notice.